Title: Joseph C. Cabell to Thomas Jefferson, 4 July 1816
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


            
              Dear Sir,
              Warminster. 4th July. 1816.
            
            I saw General Cocke on his way to Norfolk, early in June, and had a conversation with him on the subject of Hedges: in the course of which he informed me that you were under the impression that Maine’s method of preparing Haws, so as to make them vegetate quickly, had died with him. It affords me pleasure to furnish you with it, in an extract of a Letter written by Maine to Mr James Henderson of Williamsburg at the time that the latter purchased of him about 10,000 of his Thorns. I was making enquiries in the month of may, with the view of collecting information as to the practicability &
			 expediency of introducing live fences into Virginia, when I accidentally got sight of Maine’s letter to mr Henderson. It differs from all other methods I have yet heard of: and is more expeditious by one winter than that of mcmahon, who follows the English & Scotch methods; and is the quickest of all the processes that have come to my knowledge, unless it be that of immersing the Haws in fermenting bran, as
			 recommended by Sir Isaac Newton. I have no where, read of a successful experiment on a large scale, of the latter method—and have seen it merely suggested as recommended by Sir I. Newton. Maine’s method is simple, quick, & well suited to common practice. I should be glad to know why Maine selected the Maple-leaf Thorn in preference to all others. It does not appear to me to be as vigorous in its growth, or as strong in its appearance, as the Laurel Leaf Thorn: nor do I know
			 whether it is to be found in this part of the country. In crossing Willis’s River on my way up the country, I found a Thorn in great abundance, which from the shape of the Leaf, appeared to be the maple Leaf Thorn. There may, however, be other varieties with a leaf of the
			 same shape. you planted some years ago, a hedge around your House, of Maine’s thorn. I should be gl happy, before I commence experiments in this line, to know your impressions as to the practicability of making Hedges of real use in this country, where Hogs, are suffered to run at large: and
			 as to the relative advantages of the the Holly, the Cedar, and the thorn, for that purpose. I should also be much indebted to you for a reference to such authors as treat best on the subject. I have consulted Dobsons Encyclopædia, Lord Kames, maine’s Pamphlet, & the articles in the ordinary books on agriculture. I have been informed by a young gentleman who attended the Lectures of the Abbe Corea in Philadelphia, that the Abbe expressed the opinion that Hedges would not succeed in this country, because we have not the right kind of plant, and that the proper plant when imported, degenerates. The
			 same person told me that the Hedges about Wilmington in Delaware, seemed to be declining. These are discouraging circumstances. Still I have a strong desire to go on. I had a Cedar Hedge of about two miles in length planted on the Rappahannock low grounds, some years ago. It grew handsomely and promised well. But during the war, it was neglected, & beatedn down by stock, in many places. A part of it, about 500 yards in length, is now entire & very beautiful. But whether it will be ultimately of a secure fence, I am unable to say. As an object of ornament, I think it remunerates for the care & trouble it has cost: and it is of real use, in breaking the force of the violent winds
			 that often sweep those plains. I propose to renew it where it is defective, and to extend it to 4 miles in length. The Holly is scarcely to be found in the woods of the upper country. Still I
			 suppose
			 it would succeed with the aid of cultivation, and I am about trying it as an enclosure for a yard & Lots.
            I mentioned to you in a letter last winter, I had a thought of attempting a translation of Say’s political economy. my health is now improving, but being still very much reduced by a severe disease of some month’s continuance, I shall be unable to enter upon such an undertaking in
			 the course of this summer or fall. I perceive from the newspapers that a Catechism of political economy by Say has been translated into English, and this being a later work, I presume his former work must also have been translated. I have sent to England for it; and shall ascertain whether I am correct by the month of Decr—
            I am appointed one of the members of a Committee of three persons to enquire & report to the Court of this county such information as we may be able to procure, to enable them to carry into successful execution the act of the Last assembly, directing an accurate chart of each county in the state to be
			 taken. Could you do me the favor to recommend a man that ought to be employed for on such an occasion? There is not one in this county. I have thought it would be well for several counties to unite join in the employment of the same man—so as to unite economy, & uniformity in the execution of the maps. We are to make our report to the Court of this county on the 4th monday of August. If we cannot do better, I shall recommend it to the court, to adopt the map of this county, made, in the year 1809, by the late Captn Varnum, son of the Genl, in order to ascertain the most convenient point on the for the establishment of the public buildings.
            
              I am, dear Sir, with great respect & regard yrs
              Joseph C. Cabell
            
          